Title: From Thomas Jefferson to William Marshall, 24 December 1803
From: Jefferson, Thomas
To: Marshall, William


               
                  Washington Dec. 24. 03.
               
               Th: Jefferson presents his respectful salutations to mr Marshall and his thanks for the Chart of the coast of Florida, & mouth of the Missisipi which he has been so good as to send him. at a time when we are endeavoring to acquire exact knolege of that country, in order to make our first arrangements understandingly, so accurate a chart whose existence was not before known here, is doubly precious, and may render mr Marshall’s kind attention really useful to the public
            